Citation Nr: 1751542	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  07-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to the service-connected chronic otitis externa in the right ear.

2.  Entitlement to service connection for tinea pedis and tinea cruris.

3.  Entitlement to service connection for polymorphous light eruption (PLE).

4.  Entitlement to an initial rating in excess of 10 percent prior to July 19, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the right shoulder.

5.  Entitlement to a compensable rating for residuals of fracture of the right clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004, June 2004, and October 2006 rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this appeal is with the RO in Providence, Rhode Island.

In March 2009, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2009, August 2014, and May 2017 for further development.  As discussed below, another remand is necessary.   

In May 2017, the Board also denied service connection for scars, residual of a shrapnel wound to the right leg and residuals of malaria, and granted service connection for bilateral hearing loss.  As such, those issues are no longer on appeal.

In August 2014 and May 2017, the Board referred the issues of an increased rating for PTSD and for service connection for back and neck disorders that had been raised by the record in an August 2013 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As these issues have not yet been adjudicated, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was remanded in May 2017 to obtain additional treatment records and provide the Veteran with VA examinations.  To date, none of the Board's requested development has been accomplished.  Therefore, another remand is necessary to ensure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records from VA facilities and from any other providers identified by the Veteran.

2.  Afford the Veteran a VA mental health examination, with a psychiatrist or psychologist who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed acquired psychiatric disorder other than PTSD.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder other than PTSD had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected chronic otitis externa in the right ear [If any diagnosed acquired psychiatric disorder is found to have been aggravated by the service-connected chronic otitis externa in the right ear, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Afford the Veteran a VA skin examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed PLE, tinea pedis, and tinea cruris.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed PLE, tinea pedis, and tinea cruris had their onset in service or are related to the Veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Accord the Veteran a VA orthopedic examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the severity of the service-connected right shoulder and right clavicle disabilities.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected right shoulder and right clavicle disabilities.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, compared with the left shoulder.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss whether there is malunion of the clavicle; nonunion of the clavicle with or without loose movement; and/or dislocation of the clavicle.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  

5.  After the completion of the instructions of paragraphs 1 through 4 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




